NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Appellant,

v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
MOTOROLA MOBILITY, INC., .

Intervenor.

2012-1338

On appeal from the United States Internationa1
Trade Commission in Investigation No. 337-TA-750.

ON MOTION

ORDER

Apple Inc. moves without opposition for leave to file
its corrected non-confidential and confidential opening
briefs.

APPLE INC. V. ITC

Upon consideration thereof,

IT Is ORDERED THAT:

The motion is granted. The briefs are accepted for fil-

ing.

AUG 27 2012
Date

cc: E. Joshua Rosenkranz, Esq.

Megan M. Va1entine, Esq.
Charles K. Verhoeven, Esq.

521

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

s LED
uni=iw APFEALs Fon
u's'r%%FEnER/sicuzcun‘

AUG 27 2012
JAN HORBAlY
CLERK